Citation Nr: 1219365	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded this issue in December 2009 and March 2011 for evidentiary development.  The RO continued the denial of the claim as reflected in the February 2012 supplemental statement of the case (SSOC) and returned this issue to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that there has not been substantial compliance with the mandates in the December 2009 and March 2011 Board remands.  Specifically, the prior Board remands directed the Agency of Original Jurisdiction (AOJ) to request the Veteran's complete Mayo Clinic medical treatment records, including his complete psychiatric records and any records in permanent file from 1966 to August 2000 and after April 2006.  The claims file contains a letter to the Veteran dated in April 2011 informing the Veteran that VA needed his treatment records from the Mayo Clinic and to complete the enclosed VA Form 21-4142.  Another request for the Veteran to complete the enclosed VA Form 21-4142 to release his treatment record from the Mayo Clinic was sent in May 2011.  The Board observes that the Veteran did not return a completed VA Form 21-4141; however he submitted an Authorization to Release Information by Mayo Clinic form, which the AOJ received in June 2011.  It appears that the Veteran provided adequate information to obtain the outstanding records in this release form.  There is no evidence that the AOJ attempted to obtain the Veteran's Mayo Clinic treatment records after receipt of the medical release form.  Accordingly, the Board finds that a third remand is necessary to attempt to obtain these outstanding private treatment records.  

The Veteran was evaluated in VA mental health examinations dated in April 2007, September 2010 and April 2011.  The April 2007 VA examiner determined that the Veteran did not have PTSD, but he had major depressive disorder, which was not caused by or aggravated by service.  The September 2010 VA examiner found that the Veteran had major depressive disorder, in remission, which was not caused by or a result of military service.  The VA examiner in April 2011 noted that the Veteran had subcortical dementia by history and major depressive disorder by history, which was not related to his military experiences.  The VA examiners have based their opinions in part on the medical treatment records in the claims file.  As the Veteran's psychiatric records prior to August 2000 were not included in the claims file, if any new psychiatric records are obtained from the Mayo Clinic, a new examination should be requested.   

Accordingly, the case is REMANDED for the following action:

1. After securing any authorization or medical releases deemed necessary in addition to that received in June 2011, request the Veteran's complete Mayo Clinic medical treatment records regarding his psychiatric treatment, including any records in permanent file from 1966 to August 2000 and from April 2006. 

2. Thereafter, if, and only if, any new mental health medical records are received, the Veteran should be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record and evaluating the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed psychiatric disability, to include PTSD and major depressive disorder, is related to the Veteran's active military service.  

The examiner should provide an explanation for all conclusions reached.   

3. Upon completion of the foregoing, readjudicate the Veteran's service connection claim for a psychiatric disorder based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


